Quillian, Presiding Judge.
The natural mother appeals the termination of her parental rights on a finding that her children were deprived. Held:
1. The appellant failed to establish, as a matter of law, that service was not accomplished as required by Code Ann. § 24A-1702 (a) (Ga. L. 1971, pp. 709, 728).
2. Evidence which had been offered at previous hearings was not inadmissible. This evidence was offered in conjunction with a prior petition which had been voluntarily dismissed. Such dismissal was without prejudice and a new deprivation petition could be filed. Sanchez v. Walker County Dept. of Family &c. Services, 237 Ga. 406, 411 (229 SE2d 66).
3. The trial judge’s findings of fact and conclusions of law were not clearly erroneous. The evidence was sufficient to sustain the judgment rendered.
4. Grounds not raised in the court below will not be considered by this court.

Judgment affirmed.


Smith and Birdsong, JJ., concur.